DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   THE BOARD OF TRUSTEES OF THE INTERNAL IMPROVEMENT
           TRUST FUND OF THE STATE OF FLORIDA,
                        Appellant,

                                      v.

                 WATERFRONT ICW PROPERTIES, LLC,
                            Appellee.

                               No. 4D19-3240

                             [January 20, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2015-CA-
013164-XXXX-MB.

   Justin G. Wolfe, General Counsel, and Jeffrey Brown and Ronald W.
Hoenstine, III, of the State of Florida Department of Environmental
Protection, Tallahassee, for appellant.

   Ricardo A. Reyes and Sacha A. Boegem of Tobin & Reyes, P.A., Boca
Raton, for appellee.

FORST, J.

   Appellant, The Board of Trustees of the Internal Improvement Trust
Fund of the State of Florida, appeals the trial court’s decision to quiet title
of disputed property in favor of Waterfront ICW Properties, LLC
(“Waterfront”), following a bench trial. We affirm on all issues raised by
Appellant.

                                Background

   This case involves a dispute over the ownership of submerged lands
under Spanish Creek—a waterway connected to the Lake Worth Lagoon.
Both parties claimed ownership of the submerged lands (“the disputed
property”), and the case proceeded to a four-day bench trial. The central
issue at trial was whether, as of March 3, 1845 (the date on which Florida
became a state), there existed “navigable” waters on the disputed property
such that any property under these waters would constitute sovereign
lands of the State of Florida.

   Both parties offered a variety of evidence seeking to establish the
condition of the disputed property on March 3, 1845, including expert
geological testimony, maps from the nineteenth and twentieth centuries,
and testimony from several land surveyors.

    Ultimately, at the conclusion of the trial, the trial court rejected
Appellant’s argument that the weight of the evidence proved the existence
of a navigable waterway on the disputed property at the time of statehood.
As a factual matter, the court determined that no water existed on the
disputed property on March 3, 1845. Moreover, the trial court expressly
found that:

      to the extent that water now crosses, or at any time
      subsequent to March 3, 1845 has crossed, the Disputed
      Property, such circumstance is the result of man-made
      changes, and not an indication of Spanish Creek in its natural
      state. The entirety of Spanish Creek located on the Disputed
      Property constitutes an artificially created, man-made
      waterway cut from the uplands.

Based on these findings, the trial court entered a judgment in favor of
Waterfront, from which Appellant now appeals.

                         Analysis and Conclusion

   “In an appeal from a bench trial, ‘the trial judge’s findings of fact are
clothed with a presumption of correctness on appeal, and these findings
will not be disturbed unless the appellant can demonstrate that they are
clearly erroneous.’” Lougas v. Sophia Enters., Inc., 117 So. 3d 839, 841
(Fla. 4th DCA 2013) (quoting Taylor v. Richards, 971 So. 2d 127, 129 (Fla.
4th DCA 2007)). As such, an appellate court reviews the trial court’s
findings for competent substantial evidence. See Miami-Dade Cnty.
Expressway Auth. v. Elec. Transaction Consultants Corp., 300 So. 3d 291,
294 (Fla. 3d DCA 2020).

   Appellant’s arguments on appeal largely amount to disagreement with
the conclusions drawn by the trial court after receiving and reviewing
conflicting evidence. Appellant’s expert testimony purporting to establish
the conditions of Lake Worth and Spanish Creek in 1845 was contradicted
by the maps admitted into evidence by Waterfront. While Appellant fairly
notes that the trial court could have resolved the case in its favor, the fact

                                      2
remains that the court elected to credit Waterfront’s evidence over the
evidence offered by Appellant.

    When reviewing the factual determinations of the trial court, “this court
is concerned with ‘[l]egal sufficiency alone, as opposed to evidentiary
weight.’ We therefore do ‘not retry a case or reweigh conflicting evidence
submitted to a jury or other trier of fact.’ Instead, we draw ‘all reasonable
inferences . . . in favor of the verdict on appeal.’” Hastie v. Ekholm, 199
So. 3d 461, 465 (Fla. 4th DCA 2016) (internal citations omitted)
(alterations in original) (quoting Tibbs v. State, 397 So. 2d 1120, 1123 (Fla.
1981)).

   Reviewing the trial court’s findings in this case, we conclude that the
judgment is supported by competent substantial evidence. As such, this
court will not retry the case on appeal nor reweigh the conflicting evidence
presented at trial. Accordingly, we affirm the decision of the trial court.

   Affirmed.

WARNER and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      3